IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-15-00172-CR

RONALD DARRIN COMBS,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 40th District Court
                                Ellis County, Texas
                              Trial Court No. 39840CR


                                       ORDER


       Ronald Darrin Combs was convicted of aggravated assault. John Perkins, III was

appointed counsel for Combs on appeal. We have now received a motion to substitute

counsel requesting this Court to substitute Niles Illich for John Perkins, III as counsel for

Combs. We are not able to substitute counsel for Combs. See Enriquez v. State, 999
S.W.2d 906, 908 (Tex.App. – Waco 1999, order). The trial court has the authority through

the Code of Criminal Procedure to relieve Perkins of his duties and appoint new counsel

for Combs’s appeal. Id. Any substitution of counsel and the related costs to the county
should be determined by the trial court that appointed Perkins to Combs’s criminal

proceeding. Id.

       Accordingly, we deny the motion to substitute counsel. Original counsel, John

Perkins, III will remain lead counsel for Combs. Niles Illich has been added as additional

counsel for Combs in this appeal.


                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed July 30, 2015




Combs v. State                                                                      Page 2